—In an action to recover dam*396ages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (McCarty, J.), entered September 24, 2001, which granted the plaintiffs’ motion for partial summary judgment on the issue of liability. t
Ordered that the order is affirmed, with costs.
The plaintiffs established their entitlement to partial summary judgment on the issue of liability by submitting evidence that the defendant’s vehicle crossed over the double yellow line on the road into oncoming traffic and struck the plaintiff Glenn Demetri’s vehicle. In opposition to the motion, the defendant submitted only an attorney’s affirmation which was insufficient to raise a triable issue of fact (see Browne v Castillo, 288 AD2d 415; Caso v Behme, 282 AD2d 493). Feuerstein, J.P., Goldstein, McGinity and Crane, JJ., concur.